Citation Nr: 1012782	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-04 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a sinus condition, to 
include allergic rhinitis and sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's Father


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1996 to 
March 1997, from January 2004 to May 2004, and from May 2005 
to June 2006, including service in Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's service 
connection claims for a sinus condition, for a bilateral 
knee disorder and for a left ankle disorder.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a July 2008 Central Office hearing.  A copy of 
that hearing transcript has been associated with the claims 
file.

This matter was remanded for additional development and 
adjudication in the Board's September 2008 decision.

A June 2009 rating decision issued by the Appeals Management 
Center (AMC) granted the Veteran's service connection claims 
for a bilateral knee disorder and for a chronic left ankle 
strain and assigned initial disability ratings.  The 
Veteran's representative indicated in its August 2009 
informal hearing presentation that these issues had been 
resolved.  Only the instant claim is therefore before the 
Board for its consideration.

The Veteran submitted a Declaration of Status of Dependents 
form in July 2009.  This matter is referred to the RO for 
processing.


FINDING OF FACT

The competent evidence of record shows that that a sinus 
condition was not present in service, was not present at 
discharge from service, has not been continuous since 
discharge from service, and was not manifested to a 
compensable degree within one year of separation from 
service; that there is no nexus between the Veteran's 
current sinus condition and service; and that the Veteran 
does not suffer from a disability for which presumptive 
service connection could be granted due to purported 
exposure to vesicant agents.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
sinus condition, to include allergic rhinitis and sinusitis 
have not been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his 
or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran was provided with VCAA notice in an August 2006 
letter.  This letter informed her of the evidence required 
to substantiate her service connection claims, of what 
evidence VA would obtain, of what evidence she was expected 
to provide, and of what assistance the VA could provide the 
Veteran in obtaining evidence from other agencies.  In 
addition, this letter informed her that she should submit 
any information relevant to her claims.  This letter 
provided proper pre-adjudication notice to the Veteran 
accordance with Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated her status as a veteran.  The 
remaining elements of proper pre-adjudication Dingess notice 
were provided in the August 2006 letter.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain 
records relevant to a claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development 
of her claim.  The Veteran's service treatment records, 
portions of her National Guard treatment and personnel 
records, and her VA treatment records have been obtained.  
She has been afforded an adequate VA examination and a 
sufficient medical opinion has been obtained.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Also of record and 
considered in connection with the appeal are the Veteran's 
testimony and various written statements provided by the 
Veteran and her representative.

In the September 2008 decision, the Board instructed that 
the Veteran's updated VA treatment records should be 
obtained and that the Veteran should be afforded a VA 
respiratory examination to determine the etiology of her 
current sinus condition.  The Veteran was also to be 
afforded the opportunity to submit additional evidence in 
support of her claim.  A VA respiratory examination was 
conducted in March 2009 and the report of examination and 
updated VA treatment records are located in the claims file.  
The Veteran did not respond to an October 2008 letter 
informing her that she could submit additional evidence in 
support of her claim.  The Board therefore finds that the RO 
has substantially complied with the Board's previous remand 
with regard to the instant claim.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

As neither the Veteran nor her representative have indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of 
the Veteran's claim.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr, supra; see Savage 10 Vet. App. 488, 495-97 (1997); see 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  VA 
regulations provide that in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of service, even though there is no official 
record of such incurrence or aggravation.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2009).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996). 

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together 
with the subsequent development of certain diseases, is 
sufficient to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) 
full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.  Service connection will not 
be established under this section if there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event was the cause of the claimed condition.  
See 38 C.F.R. § 3.316.

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

Analysis

The Veteran contends that she is entitled to service 
connection for a sinus condition as she was exposed to 
various contaminants while serving in Iraq and that she 
began suffering from this condition while serving in Iraq.

A June 1995 entrance examination was negative for any 
relevant abnormalities.  The Veteran denied suffering from 
sinusitis in an accompanying Report of Medical History 
(RMH).

An April 2003 examination also was negative for any relevant 
abnormalities; the Veteran denied suffering from sinusitis 
in the accompanying RMH.  A Post-Deployment Health 
Assessment (PDHA) conducted in April 2004 was negative for 
any relevant abnormalities, and the Veteran reported that 
she had not been exposed to any chemical, biological or 
radiological warfare agents during her deployment.

The Veteran denied suffering from sinusitis in her March 
2005 RMH.  A June 2005 Pre-deployment Health Assessment was 
negative for any relevant abnormalities.  The Veteran 
reported in her June 2006 PDHA that she had not been exposed 
to any chemical, biological or radiological warfare agents 
during her deployment but she indicated concerns about 
environmental exposure.  An accompanying physical 
examination was negative for any relevant abnormalities.  

The remaining service treatment records were negative for 
any symptoms, treatment or diagnosis of sinusitis or other 
sinus condition.

An October 2006 VA treatment note reflected the Veteran's 
reports of occasional headaches.  No complaints of a sinus 
condition were noted.

Complaints of sinus congestion and nasal drainage were 
reflected in a March 2007 VA treatment note.  Wheezing, 
chest discomfort, fever and a nonproductive cough were also 
reported.  Sudafed and Tylenol were not effective to treat 
the condition.  The Veteran was prescribed antibiotics in a 
subsequent March 2007 VA treatment note.

The Veteran reported nasal stuffiness most mornings for her 
entire adult life during a September 2007 VA general medical 
examination.  This condition was generally cleared when 
blowing her nose.  She currently used no medications to 
treat the condition but had used a nasal spray in the past.  
Physical examination was normal with both nasal passages 
patent.  There was no collected mucous, swelling of the 
muscosa, or tenderness on percussion of the facial sinuses.  
Following this examination and a review of the Veteran's 
claims file, an impression of allergic rhinitis without a 
history of sinusitis was made.

A five-day history of cough and sinus drainage was reported 
in a March 2008 VA treatment note.  An assessment of a 
productive cough was made and the Veteran was prescribed 
antibiotics to treat the condition.

During her July 2008 hearing, the Veteran testified that she 
has been diagnosed with sinusitis, not rhinitis, in the 
past.  She described the environment in Iraq as containing 
"a lot" of dust and chemicals.  The Veteran stated that she 
was treated at the Troop Medical Center on one occasion and 
given Benadryl for her sinus condition.  Since service, she 
had been treating her condition with Flunisolide.  Her 
condition is stable but can be triggered by the environment.  
She also occasionally experiences sinus headaches.  Her 
representative indicated that the Veteran claimed exposure 
to mustard gas while in Iraq because she was not sure which 
substances she was actually exposed to.

A March 2009 VA examination reflected the Veteran's reports 
of itchy, watery eyes, rhinorrhea, post-nasal drainage and 
congestion.  She reported the onset of the condition as 2006 
and that she treats the condition with Cromalin nasal spray 
and Claritin.  These symptoms naturally occurred with the 
season changes, but she had experienced a flare-up for the 
past two months with nasal stuffiness, post-nasal drainage, 
rhinorrhea and cough.  She had been treated with antibiotics 
in the past for acute sinusitis.  Allergy testing had been 
conducted in the past and revealed no allergies.  Physical 
examination noted that the nasal turbinates were 
erythematous and edematous with the right naris almost 
entirely obstructed.  The posterior pharynx was noted to be 
erythematous with cobblestoning.  Facial pain and pressure 
on palpation was noted.  Following this examination and a 
review of the Veteran's claims file, an impression of 
chronic allergic rhinitis with acute sinusitis was made.  
The examiner noted that these conditions were not related to 
the Veteran's service, as her service treatment records were 
negative for any such condition and she denied suffering 
from a chronic cough, a runny nose, a fever or that she had 
difficulty breathing during deployment in her June 2006 
PDHA.  The examiner further noted that allergic rhinitis was 
a chronic condition, that sinusitis was an acute condition 
requiring antibiotics for a sinus infection, and that it was 
possible to suffer from both conditions simultaneously.

The Veteran has a current disability as she has been 
diagnosed with a sinus condition, including allergic 
rhinitis and sinusitis.  Her reports of being exposed to 
dust while serving in Iraq are consistent with the time, 
place and circumstances of her service.  In order for the 
Veteran's current sinus condition to be recognized as 
service connected, the competent medical evidence of record 
must establish a link between this condition and an in-
service injury or disease.  38 U.S.C.A. § 1110; Shedden and 
Hickson, both supra.

The most probative and competent medical evidence of record 
is against establishing service connection for the Veteran's 
currently-diagnosed sinus condition.  Her June 2006 Post-
Deployment examination was negative for any relevant 
abnormalities.  The March 2009 VA examiner declined to find 
a nexus between the current condition and service, noting 
that the Veteran had not been treated for such a condition 
in service and had denied suffering from pertinent symptoms 
while in service.  No other competent medical opinion has 
been submitted suggesting such a nexus.

Although the Veteran claimed to have suffered from a sinus 
condition continuously since her Iraq service, there is no 
clinical evidence of such a condition until a March 2007 VA 
treatment note.  Her reports, during her September 2007 VA 
examination, that she had suffered from nasal congestion 
most mornings for her entire adult life directly contradict 
her claim that a sinus condition has its onset during her 
service in Iraq and has continued since then.  Thus, the 
Board finds that her reports regarding initial onset in 
service and continuity of symptomatology after are not 
credible.

The Veteran contends that she had a sinus condition during 
service.  If a sinus condition was shown in service and at 
any time thereafter, a nexus to service could be conceded.  
38 C.F.R. § 3.303(b).  The contemporaneous service treatment 
records, however, show no findings of a sinus condition at 
the time of service discharge.  Moreover, the Veteran did 
not complain of such symptoms in her June 2006 PDHA.  Hence, 
the evidence is against finding that a sinus condition was 
present at during service.

Further, the Veteran is not competent to opine as to the 
etiology of her current sinus condition.  While a layperson 
can provide evidence as to some questions of etiology or 
diagnosis, the question of a medical relationship between 
her current sinus condition and service, which would require 
more than direct observation to resolve, is not in the 
category of questions that lend themselves to resolution by 
lay observation.  Cf. Jandreau and Barr, both supra; 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is 
not a condition capable of lay diagnosis).  Thus, the 
Veteran is not competent to opine on this question, and her 
statements asserting a relationship between her current 
sinus condition and service are not probative as to this 
question.

In addition, the Veteran also claimed that exposure to some 
unknown vesicant agent caused her to develop the sinus 
condition.  The evidentiary record is negative for the 
specific vesicant agent, if any, that she was purportedly 
exposed to.  However, the Veteran has not been diagnosed 
with laryngeal cancer, lung cancer, laryngitis, bronchitis, 
emphysema, asthma or COPD which would warrant a grant of 
presumptive service connection based upon exposure to 
vesicant agents.  Further consideration of this purported 
exposure is therefore not warranted.  See 38 C.F.R. § 3.316.

As the evidence is against finding a nexus between a sinus 
condition and service, reasonable doubt does not arise and 
the claim is denied.  38 U.S.C.A. §5107(b).


ORDER

Service connection for a sinus condition, to include 
allergic rhinitis and sinusitis, is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


